 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                EASTERN DISTRICT OF CALIFORNIA

 7

 8    PATRICK ODELL WARREN,                           CIVIL NO. 1:20-cv-01241-HBK (SS)

 9                       Plaintiff,                   ORDER APPROVING PARTIES’ JOINT
                                                      STIPULATION UNDER SENTENCE FOUR OF
10            v.                                      42 U.S.C. § 405(g) AND REVERSING FINAL
                                                      DECISION AND REMANDING CASE
11    COMMISSIONER OF SOCIAL
      SECURITY,
                                                       (Doc. No. 19)
12
                         Defendant.
13                                                    ORDER TO TERMINATE ALL PENDING
                                                      MOTIONS AND DEADLINES
14

15

16          Pending before the Court is the parties’ Stipulation for Remand filed June 23, 2021. (Doc.
17   No. 19). Plaintiff Patrick Odell Warren and the Commissioner of Social Security jointly stipulate
18   to remand this case for further administrative proceedings under sentence four of 42 U.S.C. §
19   405(g) and for judgment to be entered in Plaintiff’s favor. (Id.).
20          The United States Supreme Court held that the Social Security Act permits remand in
21   conjunction with a judgment either affirming, reversing, or modifying the Secretary’s decision.
22   See Melkonyan v. Sullian, 501 U.S. 89, 97-98 (1991) (addressing issue of attorney’s fees under
23   the Equal Access to Justice Act and calculating deadline using date of final judgment). The
24   Melkonyan Court recognized 42 U.S.C. § 405(g) contemplates only two types of remand –
25   sentence four or sentence six. Id. at 98. A sentence four remand authorizes a court to enter “a
26   judgment affirming, modifying, or reversing the decision of the Secretary, with or without
27   resetting the cause for a rehearing.” Id. at 98 (other citations omitted).
28
                                                        1
1             Here, the parties’ stipulation and proposed order seeks remand under sentence four and

2    reversal of the Commissioner’s final decision. (Doc. 19. at 1-2). The parties further stipulate that

3    the Administrative Law Judge should “reevaluate the medical evidence, reassess the residual

4    functional capacity, and if required, offer the claimant the opportunity for a new hearing” and

5    updated the administrative record “as warranted.” (Id. at 1).

6             Accordingly, it is now ORDERED:

7             1.      The Court APPROVES the parties’ Joint Stipulation (Doc. No. 19).

8             2.      The Commissioner of Social Security’s decision is REVERSED, judgment shall

9    be entered in favor of Plaintiff, and this case is REMANDED to the Commissioner of Social

10   Security for further proceedings consistent with the parties’ Joint Stipulation and this Order under

11   sentence four, 42 U.S.C. § 405(g).

12            3.      The Clerk is respectfully requested to terminate any pending motions/deadlines

13   and close this case.

14
     IT IS SO ORDERED.
15

16
     Dated:        June 24, 2021
17                                                      HELENA M. BARCH-KUCHTA
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26
27

28
                                                       2
